Citation Nr: 0838517	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  06-03 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
RO in St. Louis, Missouri, which denied entitlement to a 
total disability rating based on individual unemployability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the claims folder, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision.  

Subsequent to the issuance of the February 2006 Statement of 
the Case (SOC), the veteran submitted additional evidence 
which was not considered by the RO.  This evidence, submitted 
in October 2006, includes a VA Form 10-5345 requesting and 
authorizing the release of medical records at VAMC, Cochran 
Division and a printout of the veteran's VA medical 
appointments from January 2006 to September 2006.  There is 
also a statement from the veteran indicating that Dr. 
Hochreiter and Dr. Quattromani gave him 100 percent 
disability and that this was in his records at John Cochran 
Hospital.  The Board observes that there is no medical 
evidence after January 2006 associated with the claims file.  
A request for the additional treatment records identified by 
the veteran has not yet been made.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 § C.F.R. § 3.159 (2008) (VA has a duty to 
assist veterans to obtain evidence needed to substantiate a 
claim.).  As such, this issue must be remanded in order to 
obtain the outstanding treatment records from the St. Louis 
VAMC, John Cochran Division.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain outstanding 
records of the veteran's medical 
treatment at the St. Louis VAMC, John 
Cochran Division from January 2006 to the 
present.

2. Thereafter, the AOJ should 
readjudicate the claim on the merits.  
All new evidence received since the 
issuance of the February 2006 statement 
of the case (SOC) should be considered.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  
 
